Citation Nr: 1131214	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for residuals of fracture to the right tibia-fibula, distal end, with degenerative changes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from August 1973 to April 1975 and from October 1975 to December 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) which granted an increased rating of 40 percent for residuals of fracture to the right tibia-fibula, distal end with degenerative changes, effective August 5, 2004.  

The Veteran was scheduled for a Board hearing in July 2011, but he did not appear or indicate any desire to reschedule.  

The issue of entitlement to a TDIU also has been raised by the record, as reflected on the first page of the present decision.  Although the Veteran did not file a formal claim for a TDIU during this appeal, in statements and testimony he has asserted that his service-connected disabilities affect his employability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is reasonably raised by the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran is receiving the maximum schedular rating for his knee disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, for  impairment of the tibia and fibula.  The only way he can get a higher rating under any of the diagnostic criteria pertaining to the knee is if he has limitation of extension to 45 degrees (under DC 5261) or ankylosis in flexion between 20 and 40 degrees; or extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more (DC 5258).

An alternative method of getting a higher rating is if he is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  On the other hand if the criteria do not reasonably contemplate the Veteran's disability picture, the next inquiry is whether the record reflects frequent hospitalization for the service connected disability, and that the manifestations of the disability are in excess of those contemplated by the assigned ratings.  An additional factor is whether the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings.  
	
The Veteran's supervisor submitted a statement that the Veteran's current physical condition prevents him from performing his full scope of duties, which includes prolonged standing, walking, stopping, bending, kneeling, and reaching while working in cramped and awkward positions.  The employer noted that he had made accommodations to allow the Veteran to continue his employment, but that his advancement opportunities in his occupational specialty were limited due to his physical limitations.

One of the Veteran's co-workers submitted a statement in December 2008 noting that he had worked with the Veteran for over four years and had witnessed him having to sit down throughout the day due to the pain in his knees and ankle.  

Another co-worker submitted a statement to the effect that the Veteran has a noticeable limp and is hindered in his movement and ability to work.  The co-worker commented that he and others have to step in to help him, and that he believed the Veteran's disability is a hindrance in his current job and prevents him from advancement.

A third co-worker has noted that the Veteran's ankle and knee disabilities make it very hard for him to perform his duties.  Last, an individual submitted a statement that he had known the Veteran for five years and had witnessed the Veteran working with a lot of pain in the knee.

In addition to the statements submitted from the Veteran's co-workers, the Veteran submitted a statement in December 2008 that his knee disability affects his performance at work.  Based on all these statements, the RO should consider whether entitlement to an extraschedular rating for the service-connected right knee disability is warranted.  

Also, the issue of whether or not the Veteran is unemployable as a result of his service-connected disabilities has been raised by the above evidence.  The Veteran is not shown to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).  Nonetheless, entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) potentially applies to the Veteran's claim, because it is not clear that he is able to secure and follow a substantially gainful occupation by reason of service-connected disabilities.

Thus, the case is remanded to the RO to consider whether the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and any other pertinent factors should be evaluated in order to obtain a medical opinion from the Director of the VA Compensation and Pension Service regarding whether entitlement to an extraschedular TDIU is warranted. 

In a statement submitted on a VA Form 21-4138 in December 2010, the Veteran noted that he had an appointment with a VA knee specialist on January 13, 2011.  He also said he had a QTC examination scheduled on January 14, 2011.  The record subsequently reflects the January 14, 2011, QTC examination report, but does not show the knee specialist examination on January 13, 2011.  Because the knee specialist report is relevant to the issue on appeal and is outstanding, VA has a duty to obtain this record.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any knee specialist outpatient record for the Veteran at the VA medical facility in Corpus Christi, Texas, on or about January 13, 2011.  

2.  Send the Veteran a letter which describes the evidence necessary to substantiate a claim for TDIU, including the Veteran's duties to substantiate the record, and VA's duties.  Allow for a reasonable period to respond.

3.  Review the case on the basis of any additional evidence.  Determine whether the Veteran's case warrants consideration of an extraschedular rating and/or referral to the Director, Compensation and Pension Service, for consideration of TDIU on an extraschedular basis.  If the benefit sought is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and afford a reasonable opportunity for response before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

